Citation Nr: 1640139	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  14-29 985	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 10 percent for right knee osteoarthritis status post medial meniscus tear (claimed as right knee injury).

2.  Entitlement to a compensable schedular rating for right knee impairment.

3.  Entitlement to an extraschedular rating for right knee disabilities.
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted entitlement to service connection for right knee osteoarthritis status post medial meniscus tear (claimed as right knee injury) and assigned a 10 percent rating from October 16, 2012, a temporary total 100 percent rating from April 29, 2013, for surgical convalescence, and a 10 percent rating from June 1, 2013.  The RO also denied an increased rating for right knee impairment, for which a compensable rating has been in effect since January 1980.

The Veteran timely appealed the initial rating assigned for the right knee osteoarthritis, as well as the denial of a compensable rating for right knee impairment.  

The issues on appeal have been bifurcated and recharacterized for the reasons indicated below.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2014.  However, based on the subsequently decided Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the VA examination is inadequate because the right knee joint was not tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible with the range of the opposite undamaged joint, pursuant to 38 C.F.R. § 4.59 as interpreted in Correia.

The Veteran filed a formal claim for entitlement to a TDIU in July 2016.  However, entitlement to a TDIU is deemed to have been submitted as part of any increased rating claim when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the present case, the Veteran indicated during the June 2016 hearing that he was employed in the construction field and that he is unable to work due to his right knee disability, as he has difficulty walking.  Thus, there is some evidence of unemployability due to the right knee disability and the issue of entitlement to a TDIU has, therefore, been raised.  The Veteran does not meet schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a) (TDIU warranted where unemployment is the result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more).  Nonetheless, a TDIU may be granted even if the Veteran does not meet the schedular standards if the criteria of inability to secure and follow substantially gainful employment are met, but the Board may not grant this benefit in the first instance.  Rather, it must remand the case for referral to the Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Given that there is competent and probative evidence that the Veteran's service connected right knee disability renders him unemployable, if, after readjudication of the increased rating claims on remand, the Veteran still does not meet the schedular requirements, the AOJ should refer the issue of entitlement to a TDIU to the Director of Compensation Service pursuant to 38 C.F.R. § 4.16(b).  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence: "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  

Here, as reflected in lay statements, VA treatment records, and during his June 2016 hearing, the Veteran's right knee disability cause symptoms other than those listed in the relevant criteria and result in frequent hospitalizations.  Specifically, additional symptoms of the right knee disability not listed in the relevant criteria include difficulty walking, climbing stairs, and experiencing constant falls due to instability in the right knee.  The Veteran also contends that these symptoms result in a negative effect on his employment.  

Thus, in light of the Veteran's competent and credible lay statements indicating that he experiences symptoms that are not contemplated by the applicable rating criteria and these symptoms cause significant interference with employment and frequent hospitalizations, the issue of whether the Veteran is entitled to an extraschedular rating for his right knee disability should be referred to the Under Secretary for Benefits or the Director of Compensation Service.

Finally, following the most recent statement of the case (SOC) dated in July 2014 and the June 2016 Board hearing, additional evidence has been associated with the Veteran's claims file which is relevant to the initial higher rating and increased rating issues on appeal.  This evidence includes a September 2016 VA knee and lower leg disability benefits questionnaire, VA treatment records dated through June 2016, and private treatment records from Methodist Orthopedics Sports Center and the Methodist St. John Hospital.  This evidence has not been considered by the AOJ with respect to the issues on appeal.  Also, the September 2016 VA examination report has not been considered by the AOJ in conjunction with the claim for a TDIU. 

Under 38 U.S.C. § 7105(e), new evidence submitted by the Veteran with or after a substantive appeal received on or after February 2, 2013, which is the case here, is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  However, such provision applies only to evidence submitted by the Veteran, and not to evidence developed specifically by the VA.  Thus, as this relevant evidence developed by the VA (the VA examination report and VA treatment records) have not been considered by the AOJ, a waiver of initial AOJ consideration is necessary.  See 38 C.F.R. § 20.1304 (c) (2015) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

Additionally, the AOJ should obtain any relevant, ongoing VA treatment records dated from June 2016 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since June 2016.

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the current severity of the service-connected right knee disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire, to include consideration of of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's right knee and if possible with the range of motion of the undamaged joint, in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.

3.  Refer the claim for entitlement to an extraschedular rating for right knee disabilities to the Under Secretary for Benefits or the Director of Compensation Service.

4.  After considering any additional evidence received and conducting any development deemed appropriate, readjudicate the issues of entitlement to a higher initial rating for right knee osteoarthritis, increased rating for right knee impairment, extraschedular rating for right knee disabilities, and TDIU. 

If after readjudication of the initial higher rating and increased rating claims, the Veteran does not meet the schedular standard, refer the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation Service.

If any benefits sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

